DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

This action is in response to the RCE filed on 10/20/2022.
Claims 1, 5, 7, 10, 12, and 14-18 have been amended.
Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a device (claim 1), method (claim 5) and system (claim 7). Claims 1 , 5, 7, and their dependents fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims are directed to certain methods of organizing human activities and mental processes. The claims store phrases related to a sponsorship message an estimation period that indicates a start time and end time when the phrase is spoken, performs voice recognition on an audio signal of a broadcast program, detects the stored related phrase from the voice recognition, generates time series data indicating when one or more phrases are spoken, and estimates a segment period to determine the sponsorship credit was presented. But for the recitation of the device (claim 1), computer (claim 5), and processor (claim 7) under broadest reasonable interpretation, the claims cover performance of the limitations in the human mind or with pen and paper. A human could store (i.e. write down) a set of related phrases and an estimation period, interpret an audio signal (i.e. hear it), detect the related phrase in the audio signal (i.e. match it), generate time series data indicating one or more times when the phrase is spoken, estimate a segment and determine whether the sponsorship segment was presented. Thus the claims are considered a mental process. Further, determining sponsorship of broadcast program falls under advertising, marketing or sales activities and behaviors as the claims seek to identify a sponsored a segment.
The following limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts: 
Storing a combination including a phrase of a plurality of phrases associated with a sponsorship credit display segment and an estimation period of the sponsorship credit display segment associated with the phrase, wherein the estimation period indicates a time period starting at a time when the sponsorship credit display segment starts and ending at a time when the phrase is spoken during the sponship credit display segment; generating voice data of the broadcast program by recognizing voice from an audio signal of the broadcast program using a voice recognition acoustic model/language model; detecting the stored phrase from the voice data; generating, based on the detected phrase, time series data, wherein the time series data include at least binary time series data indicating one or more times when one or more phrases of the plurality of phrases are spoken in a time series corresponding to the broadcast program; estimating, using  the time series data and the estimation period, a segment period, wherein the segment period corresponds to the sponsorship credit display segment including the stored phrase in the broadcast program, and wherein the segment period starts at  a beginning of the estimation period prior to the time of the detected phrase spoken; and determining a part of the broadcast program according to the segment period  in the broadcast program as the sponsorship credit display segment associated with the broadcast program, wherein the sponsorship credit display segment is longer than the estimation period (claim 1)
Storing a combination of a phrase of a plurality of phrases associated with a sponsorship credit display segment and an estimation period of the sponsorship credit display segment associated with the phrase, wherein the estimation period indicates a time period starting at a time when the sponsorship credit display segment starts and ending at a time when the phrase spoken during the sponsorship display segment; generating voice data of the broadcast program by recognizing voice from an audio signal of the broadcast program; detecting the stored phrase from the voice data; generating, based on the detected phrase, time series data, wherein the time series data include at least binary time series data indicating one or more times when one or more phrases of the plurality of phrases are spoken in a time series corresponding to the broadcast program; estimating, using the time series data and the estimation period, a segment period, wherein the segment period corresponds to the sponsorship credit display segment including the stored phrase in the broadcast program, wherein the segment period starts at a beginning of the estimation period prior to the time of the detected phrase spoken; and determining a part of the broadcast program according to the segment period in the broadcast program as the sponsorship credit display segment associated with the broadcast program, wherein the sponsorship credit display segment is longer than the estimation period (claim 5)
Storing a combination including a phrase of a plurality of phrases associated with a sponsorship credit display segment and an estimation period of the sponsorship credit display segment associated with the phrase, wherein the estimation period indicates a time period starting at a time when the sponsorship credit display segment starts and ending at a time when the phrase is spoken during the sponsorship credit display segment; generating voice data associated with the broadcast program by recognizing voice from an audio signal of the broadcast program; detecting the stored phrase from the voice data; generating, based on the detected phrase, time series data, wherein the time series data include at least binary time series data indicating one or more times when one or more phrases of the plurality of phrases are spoken in a time series corresponding to the broadcast program; estimating, using the time series data and the estimation period, a segment period, wherein the segment period corresponds to the sponsorship credit display segment including the stored phrase in the broadcast program, wherein the segment period starts at ta beginning of the estimation period prior to the time of the detected phrase spoken; and determining a part of the broadcast program according to the segment period in the broadcast program as the sponsorship credit display segment associated with the broadcast program (claim 7)

The following dependent claim limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
	estimating the sponsorship credit display segment based on a video signal of the broadcast program, and estimating, based at least on a logical sum operation or a logical product operation upon data associated with the broadcast program, a segment that includes the stored phrase being spoken and continues for at least a predetermined time period as the sponsorship credit display segment associated with the broadcast program; (claims 2, 6, 14); wherein the estimated period of the sponsorship credit display segment including the stored phrase depends on when the stored phrase is likely to be spoken during the sponsorship credit display (claims 3, 10, 15);  wherein the detecting the stored phrase further comprises outputting time information of the detected sponsorship credit display segment (claims 4, 9, 11, 13, 16, 18) wherein the estimated period of the sponsorship credit display segment including the stored phrase depends on when the stored phrase is likely to be spoken during the sponsorship credit display (claims 8, 12, 17) wherein the phrase includes a name of a sponsor of the broadcast program (claims 19, 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional element of a sponsorship credit display detection device comprising a processor (claim 1) and a processor (claim 7). Claim 5 implies the method is to be implement by a computer but does not recite which steps are actually performed by a computer. Even assuming that the computer is sufficiently claimed, at best claim 5 can be interpreted merely include a computer (claim 5). The generic computing devices are recited at a high level of generality such that it amount to no more than mere instructions to apply the exception using a generic computer (See MPEP 2106.04(d) and subsequently 2106.05(f)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s), when considered both individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as with regard to practical application, the current claims merely recite generic computing devices that amounts to no more than mere instruction to apply the abstract idea using a computer. Mere instructions to apply an exception using a generic computer does not provide an inventive concept. 
As a result the claims are not patent eligible.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101 of claims 1-20 as being directed to abstract ideas without significantly more. Applicant argues that the claims cannot be considered as a mental process. The examiner respectfully disagrees.   But for the inclusion of generic computing devices the claims implement  a series of steps that can be done in the human mind or with pen and paper. Applicant’s arguments regarding conventional implementation are not found persuasive. As noted above in the rejection, a human analog could reasonably receive sponship segment information and an estimation period. Such information would provide the phrases the person was to listen for and the estimated time as to when they might appear. The person could then listen to a broadcast program and write down the words to check them. They could then detect phrases, generate time series data in a binary manner to indicate whether certain words or phrases were uttered, and finally estimate a segment period to determine whether it was the sponsorship credit display segment. The claims lack the details regarding the set of rules needed to perform the method so as to differentiate it from a process that a human would do in the same way. The mere inclusion of time series data does not provide a manner of performing the invention that is a clear departure from how a human would perform it. As previously noted, the examiner recommends including the details as to how such operations are being performed, and in particular, one possible way to overcome the rejection is to expand upon how the neural network makes the evaluations to determine whether the segment is the sponsorship credit display segment. As a result such rejections have been maintained.

Examiner’s Comment:  Applicant is invited to contact the examiner for an interview regarding resolving the current 101 issues. 

The examiner has considered and finds persuasive applicant’s arguments with regard to previous rejections under 35 USC 103. In particular, the examiner agrees that the estimation period is different in the prior art and that the prior art did not include binary time series data. While the examiner finds that individually the limitations of the claims can be found throughout various prior arts, the combination of limitations is not obvious in light of the prior art. As a result such rejections have been withdrawn.
 
Conclusion

Other prior art not relied upon but considered relevant include:
Benyamin et al (US 2012/0158518) – analyzes each word in a time series to determine whether a phrase was spoken
Tan (US 2015/0063575) – uses a time series approach to recognizing spoken words or phrases 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688